
	
		I
		112th CONGRESS
		1st Session
		H. R. 2390
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 40, United States Code, to eliminate the
		  leasing authority of the Securities and Exchange Commission, and for other
		  purposes.
	
	
		1.Leasing of space for
			 Securities and Exchange Commission
			(a)In
			 generalSection 3304 of title
			 40, United States Code, is amended by adding at the end the following:
				
					(e)Leasing of space
				for Securities and Exchange CommissionNotwithstanding any other provision of law,
				on and after the date of enactment of this subsection, the Securities and
				Exchange Commission may not lease general purpose office space. The
				Administrator may lease such space for the Securities and Exchange Commission
				under section 585 and this
				chapter.
					.
			(b)Limitation on
			 statutory constructionThe
			 amendment made by subsection (a) may not be construed to invalidate or
			 otherwise affect a lease entered into by the Securities and Exchange Commission
			 before the date of enactment of this Act.
			
